IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,503-01


                     EX PARTE JASON JERMAINE COOK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 19739-A IN THE 369TH DISTRICT COURT
                           FROM CHEROKEE COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to two counts of driving while intoxicated with a child passenger

and was sentenced to ten years’ imprisonment on each count. He did not appeal his convictions.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was sentenced to multiple punishments in violation of the Double

Jeopardy Clause and that trial counsel failed to file a pretrial motion to quash the indictment and

raise double jeopardy. Applicant has alleged facts that, if true, might entitle him to relief. North

Carolina v. Pearce, 395 U.S. 711 (1969); Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393
S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court
                                                                                                       2

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel to respond to Applicant’s second ground in his application. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was sentenced to multiple punishments in violation of the Double Jeopardy Clause. See generally

State v. Bara, 500 S.W.3d 582, 587 (Tex. App.—Eastland 2016) (holding that § 49.045 of the Texas

Penal Code has, as the allowable unit of prosecution, “one offense for each incident of driving or

operating a vehicle”); Gonzalez v. State, 516 S.W.3d 18, 22 (Tex App.—Corpus Christi–Edinburg

2016) (agreeing with the reasoning in Bara and holding that the allowable unit of prosecution under

§ 49.045 is “one offense for each incident of driving or operating a vehicle”). The trial court shall

also make findings and conclusions as to whether trial counsel was deficient and Applicant was

prejudiced by his alleged deficient conduct. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: September 23, 2020

Do not publish